

115 HR 4624 IH: Notario Victim Relief Act
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4624IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Veasey (for himself, Mr. Aguilar, Ms. Norton, Mr. Ellison, Mr. Takano, Mr. Gutiérrez, Mrs. Napolitano, Ms. Velázquez, Mr. Vargas, Mr. Al Green of Texas, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 240(c)(7)(C) of the Immigration and Nationality Act to eliminate the time limit on
			 the filing of a motion to reopen a removal proceeding if the basis of the
			 motion is fraud, negligence, misrepresentation, or extortion by, or the
			 attempted, promised, or actual practice of law without authorization on
			 the part of, a representative.
	
 1.Short titleThis Act may be cited as the Notario Victim Relief Act. 2.Elimination of time limit on motions to reopen in certain casesSection 240(c)(7)(C) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)(C)) is amended by adding at the end the following:
			
				(v)Fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice
 of law without authorization on the part of, a representativeThere is no time limit on the filing of a motion to reopen if the basis of the motion is to apply for relief due to fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of, a representative described in subsection (a) or (b) of section 1292.1 of title 8, Code of Federal Regulations, or a person who claimed to be such a representative, and the alien establishes such fraud, negligence, misrepresentation, or extortion by, or attempted, promised, or actual practice of law without authorization on the part of, such a representative (or person) by a preponderance of evidence..
		